Citation Nr: 0416411	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension on a 
primary, presumptive, or secondary basis.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  It was held that a claim for direct 
service connection was reopened.  After de novo review of the 
records, service connection on a direct and also a secondary 
basis was denied.  The Board agrees that de novo 
consideration is appropriate as to all potential theories of 
entitlement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the instant record reveals that additional 
development needs to be undertaken prior to the entry of a 
Board decision.  

Initially, there is question as to the direct service 
connection for hypertension.  There is some evidence that the 
veteran had elevated blood pressure readings prior to service 
and was kept out of service secondary to those readings.  He 
subsequently got clearance and entered service.  There is 
some indication in the available service medical records that 
he was evacuated (apparently from Vietnam) to Japan for 
hypertension during service.  On that document it is 
indicated that the hypertension was "initially labile."  In 
the past, labile hypertension was not thought to be a disease 
for service connection purposes.

It is unclear from the record whether the veteran had 
essential hypertension prior to entry into service, or 
whether he had it during service.  This matter should be 
resolved by clinical opinion.

Additionally, there is a claim of secondary service 
connection for hypertension.  In this regard, it is noted 
that service connection has been granted for post-traumatic 
stress disorder (PTSD).  As a result of a recent rating 
action, a 100 percent rating was assigned.  There is also at 
least partly conflicting evidence on file.  There is one 
entry to the effect that there is no relationship between the 
PTSD and the development of hypertension.  This opinion, 
however, does not address the issue of aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The record does contain an additional notation in September 
2002 of a complaint that his blood pressure fluctuates with 
the severity of stress.  It is unclear whether this 
represents a medical conclusion or is by history, but 
reference to the autonomic nervous system is made.  Thus, 
further evaluation and opinion seems indicated to reconcile 
the evidence and obtain a comprehensive opinion.

In view of the foregoing, this case is REMANDED for the 
following actions:

The veteran should be scheduled for 
appropriate VA medial and psychiatric 
examination(s) to enter opinions on 
cardiovascular and psychiatric questions.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  Specifically, after 
examining the veteran and reviewing the 
entire claims folder the appropriate 
examiner(s) should enter opinions as to 
the following:

(a)  Does the veteran now have chronic 
essential hypertension (as opposed to 
labile hypertension or acute elevated 
readings)?

(b)  If so, does the evidence 
unequivocally reveal that he entered 
service with chronic essential 
hypertension?

(1)  If so, is there evidence that the 
chronic essential hypertension was 
permanently made worse by service?

(2)  If not, is there evidence that 
chronic essential hypertension started or 
was first clinically established during 
service?

(c)  Is there evidence to suggest that 
the hypertension is the result of, is 
proximately do to, or is permanently made 
worse by the service connected PTSD.  
(For permanently made worse by for this 
paragraph, is the underlying condition 
made worse, not just are there occasional 
elevated readings due to stress.)  If it 
is determined that there is a permanent 
worsening, the degree or amount thereof, 
to the extent it can be quantified should 
be set forth.

Medical reasoning in support of the 
conclusions reached would be helpful.  If 
any of the matters cannot be addressed 
without resort to speculation, that too 
should be noted.

When the aforementioned development has been accomplished, 
the claim should be readjudicted by the RO.  In the event the 
benefit sought is not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




